Rao, Judge:
The appeals for reappraisement listed above relate to two importations of woven flax fabrics, which were entered at the invoice unit values, less a discount of 3% per centum, and were appraised at the invoice unit values, net, plus cost of cases and packing.
It appears that, through inadvertence, the appraiser failed to allow the discount which was deducted at the time of entry.
The parties have stipulated that the entered values represent the correct export values and that there is no foreign value for this merchandise.
Upon the agreed facts, I find export value, as that value' is defined in § 402 (d) of the Tariff Act of 1930, to be the proper basis of value for the merchandise here involved, and that such values are the entered values.
Judgment will be entered accordingly.